Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/2021 has been entered.
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a data packet marked as valid from the network controller.” The term “valid” does not clearly mention why the data packet is marked as valid. It does not indicate any operation performed by the network controller to mark the data packet as valid.

Claim 1 recites the limitation "the checksum" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the network stack" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the computing system" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
19 recites the limitation "the computing system" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Examiner’s Note:
During an Examiner Initiated Interview, the examiner discussed with the applicant’s representative Raffi Gostanian (Reg. No. 42595) proposed amendments to the claims to overcome 35 U.S.C. 112(b) claim rejections. After the interview the applicant’s representative did not respond to the examiner’s several phone calls and emails for the applicant’s confirmation for the proposed amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mikkola et al. (US 20020075966 A1, publication date: June 20, 2002) disclose a method and arrangements provided for transmitting frames of digital information over a wireless communication connection between a transmitter and a receiver. In the transmitter, a certain sequence of bits within each frame of digital information is convolutionally encoded and punctured (112) before transmitting the frame over a wireless communication connection. The receiver decodes and depunctures (211) the sequence of bits within each frame of digital information, that was convolutionally encoded and punctured, after receiving the frame over a wireless communication connection. The transmitter rearranges (411) the sequence of bits within each frame of digital information that is to be convolutionally encoded and punctured, before convolutionally encoding and puncturing (112) it. The rearranged order is one that has been found to produce, during the course of convolutionally encoding with a certain 

Johansson (US 20040034826 A1, publication date: February 19, 2004) discloses a method, a system and a computer program product for transmission of data in a media stream from a sender to a receiver using a data transmitting protocol where it comprises the steps of, transmitting packets from the sender in a format corresponding to the protocol used, receiving the packets at the receiver, calculating the checksum of each received packet according to the scheme for calculating checksum specific for the protocol used and inserting the calculated checksum in a header of the packet (abstract).

Wilson (US 20100262887 A1, publication date: October 14, 2010) discloses a system for transmitting information data packets over a network includes a plurality of parallel transmission channels, each receiving interleaved data words constituting the data packets. Each channel includes a corresponding check sum data generator to compute check sum data for a corresponding sequence of data words. A logic circuit responsive to the interleaved data words from each channel performs an arithmetic operation on the data words from those channels to generate a parity data stream onto a separate channel. A check sum data generator computes checksum data based on the parity data stream. An encoder device downstream from each checksum data generator encodes the data and checksum from each channel for serial transmission over a network (abstract).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111